UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33204 OBAGI MEDICAL PRODUCTS,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3904668 (I.R.S. Employer Identification No.) 3760 Kilroy Airport Way, Suite 500, Long Beach, CA (Address of principal executive offices) (zip code) (562)628-1007 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerý Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No ý There were 18,732,202 shares of the registrant’s common stock issued and outstanding as of April 30, 2012. OBAGI MEDICAL PRODUCTS, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE PARTI Item1. Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets – As of March 31, 2012 and December 31, 2011 1 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) – For the three months ended March 31, 2012 and 2011 2 Unaudited Condensed Consolidated Statement of Stockholders’ Equity– For the three months ended March 31, 2012 3 Unaudited Condensed Consolidated Statements of Cash Flows – For the three months ended March 31, 2012 and 2011 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 22 PARTII Item1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3 Defaults upon Senior Securities 23 Item 4 Mine Safety Disclosures 23 Item 5 Other Information 24 Item6. Exhibits 24 Obagi®, Blue Peel®, Blue Peel RADIANCE® Condition & Enhance®, ELASTIderm®, ELASTILash® Nu-Derm®, Obagi-C®, Obagi CLENZIderm®, Rosaclear® and Penetrating Therapeutics™ are among the trademarks of Obagi Medical Products, Inc. and/or its affiliates in the United States and certain other countries.Refissa®™ is a trademark of Spear Pharmaceuticals Inc.Any other trademarks or trade names mentioned are the property of their respective owners. © 2012 Obagi Medical Products, Inc.All rights reserved. PART I ITEM1:FINANCIAL STATEMENTS Obagi Medical Products,Inc. Unaudited Condensed Consolidated Balance Sheets (Dollars in thousands, except share amounts) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Current portion of long-term debt 11 9 Accrued liabilities Total current liabilities Long-term debt 17 13 Other long-term liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders' equity Common stock, $.001 par value; 100,000,000 shares authorized, 23,116,188 and 23,066,707 shares issued and 18,732,202 and 18,682,721 shares outstanding at March 31, 2012 and December 31, 2011, respectively 23 23 Additional paid-in capital Accumulated earnings Treasury stock, at cost; 4,367,941 shares at March 31, 2012 and December 31, 2011 Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Obagi Medical Products, Inc. Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income(Loss) (Dollars in thousands, except per share and per share amounts) Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Income (loss) from operations ) Interest income 18 2 Interest expense ) ) Income (loss) before provision (benefit) for income taxes ) Provision (benefit) for income taxes ) Net income (loss) and comprehensive income (loss) $ $ ) Net income (loss) attributable to common shares Basic $ $ ) Diluted $ $ ) Weighted average common shares outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Obagi Medical Products, Inc. Unaudited Condensed Consolidated Statement of Stockholders’ Equity (Dollars in thousands, except share amounts) Common Stock Additional Paid-In Accumulated Treasury Stock Shares Amount Capital Earnings Shares Amount Total Balances, as of December 31, 2011 $
